Johnston, C. J., and Burch and Dawson, JJ.,
dissent, holding that plaintiff could not maintain the action as the real party in interest under section 25 of the civil code, nór in a representative capacity under section 27; that plaintiff’s only proper recovery was for the amount of his own loss, and as this had been tendered in full without litigation the plaintiff should be charged with the costs of the action; and that since there was no allegation and no satisfactory proof that the action was maintained for the benefit of the Smiths, that phase of the action should have been dismissed.